DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgement is made of Applicant's claim amendments on 9/20/2022. The claim amendments are entered. Presently, claims 1-10 are now pending. Claims 1, 7, and 8 have been amended. Claims 9 and 10 have been added. 

Applicant has amended the claims to introduce a practical application via machine learning techniques such as supervised learning and unsupervised learning, which sufficiently overcomes the §101 rejections. Accordingly, the §101 rejections are withdrawn. 

Response to Arguments
Applicant's arguments filed on 9/20/2022 have been fully considered and are addressed below.

Applicant argues that the claim limitations allegedly overcome the §101 rejections (Applicant’s reply pgs. 7-12). As stated above, the §101 rejections are withdrawn due to the present amendments. 

Applicant argues that Ohashi allegedly does not teach the notification limitation regarding abnormality and no abnormality, and that PHOSITA would allegedly have no reason to modify Ohashi to provide notification display because there is allegedly no reason for the user in Ohashi to be informed of abnormalities (Applicant’s reply pgs. 11-12). These arguments are not persuasive. First, Ohashi is not being used to teach the notification limitation regarding abnormality and no abnormality. Thus, the argument is moot. Second, contrary to Applicant’s arguments, there is a need in Ohashi to provide notification display regarding the abnormalities. Indeed, Ohashi teaches such a notification display (see e.g., Ohashi [0025] and [0034]). Thus, PHOSITA would be motivated to modify the notification display in Ohashi as needed. As such, these arguments are not persuasive.  

Applicant presents a summary of Yamanishi and argues that Yamanishi allegedly does not teach the claim amendments regarding the notification limitation and because it allegedly does not teach the abnormal portion detector (Applicant’s reply pgs. 12-13). These arguments are not persuasive because Yamanishi is not being used to teach the notification limitation and the abnormal portion detector. Thus, these arguments are not persuasive. 

Applicant argues that the combination of Ohashi and Yamanishi allegedly fails to cure the deficiencies because they do not teach the newly amended claim limitations (Applicant’s reply pg. 13). While the cited references do not explicitly teach the newly amended claim limitations, their combination does teach the amended claim limitations when considered in conjunction with Hatanaka, which has been incorporated into the rejection of the independent claims as necessitated by Applicant’s amendments. 


Applicant then summarily reiterates the above arguments regarding Ohashi and Yamanishi for allegedly not teaching claim 10 (Applicant’s reply pgs. 13-14). This argument is not persuasive for the reasons stated above. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The last limitation recites “to store an indication of the abnormal portion in the diagnostic target data when the determiner determines that the modified data contains no abnormality”, however, this is not taught in the specification. The specification at:  
[0017]: just recites “storage”.
[0019] and [0026]: describes storage of normal data. 
[0033]-[0034] and [0037]:  describes “secondary storage unit” for storing operational programs and that the secondary storage unit is a type of memory or drive. 
[0036]: describing a “primary storage unit” and that it stores the operational program loaded from the secondary storage unit. 
[0052]-[0053]: describing a “storage” that differs from the others since it stores replacement data. 
[0072]: describing a log file to store an indication that the diagnostic target data contains an anomaly.
[0080]: describing connections/configurations of the secondary storage unit. 
[0082]-[0083]: describing that the program used in the application can be stored in a non-transitory computer-readable recording medium or storage device. 
As such, the limitation is not being taught by the specification and thus does not meet the written description requirement. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2020/0057939, hereinafter Ohashi) in view of Hatanaka et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2020/0198128, hereinafter Hatanaka) and Yamanishi et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2003/0004902, hereinafter Yamanishi). 

Regarding claim 1, Ohashi teaches:
An abnormal portion detecting device, comprising processing circuitry configured as ([0035]: describing an abnormality detection device with processor/hardware for implementing the device.): 
a determiner to determine whether received data contains any abnormality ([0027]-[0028]: describing a detector for determining whether the detection target data has any abnormalities. Wherein the detection target data is received from storage (Fig. 1).)…; 
a diagnostic-target-data transmitter to transmit diagnostic target data to the determiner ([0026]: describing an acquirer that obtains the detection target data from external devices and causes it to be stored in data storage for the detector to receive. That is, the acquirer obtains the detection target data and transmits/sends it to the data storage, wherein the detector can then receive the detection target data ([0038]). This is shown in Fig. 1.); 
a modification-target-portion determiner to determine a modification target portion in the diagnostic target data determined to contain an abnormality by the determiner ([0029]-[0030]: describing a remover that determines which data part in the detection target data will be modified because such data part is associated with the abnormal data, wherein the abnormal data was detected by the detector. The data part denotes a modification target portion since it includes pieces/portions for modification ([0042] and [0050]). The determination process by the remover comprises analyzing learning target data which is associated with the abnormality detection ([0029]).); 
a modifier to modify the modification target portion in the diagnostic target data and generate modified data ([0029], [0031], [0051], and [0063]: describing that the remover modifies the data part, e.g. by removing it, and generating new modified data.); 
a modified data transmitter to transmit the modified data to the determiner ([0031] and [0051]: describing that the remover causes the generated new modified data to be stored in the data storage for the detector to access. That is, the remover transmits/sends the generated new modified data and transmits it to the data storage, which can then be accessed by the detector ([0036]). This is shown in Fig. 1.); 
an abnormal portion detector to detect the modification target portion as an abnormal portion in the diagnostic target data ([0028]-[0030] and [0050]-[0051]: describing that the remover determines that the data part is to be modified because it denotes abnormal data in the detection target data.) …, 
the modification target portion being determined by the modification-target-portion determiner ([0029]-[0030]: describing that the remover determines which data part in the detection target data will be modified because such data part is associated with the abnormal data. The data part denotes a modification target portion since it includes pieces/portions for modification ([0042] and [0050]).); and ….

While the cited reference Ohashi teaches anomaly determination via “a determiner to determine whether received data contains any abnormality” and the above limitations of claim 1, it does not explicitly teach: anomaly determination “based on a normal data model that is constructed through at least one of unsupervised learning that involves input of only normal data and supervised learning that involves input of the normal data and abnormal data” on lines 3-6 and “a notification executor configured to cause a display device to notify a user that the abnormality exists in the diagnostic target data and notify the user of the abnormal portion in the diagnostic target data when the determiner determines that the modified data contains no abnormality” on lines 17-20. Hatanaka teaches: 
anomaly determination “based on a normal data model that is constructed through at least one of unsupervised learning that involves input of only normal data and supervised learning that involves input of the normal data and abnormal data”: describing anomaly/failure determination using “a learning model (normal model) [that] is created by performing unsupervised machine learning using learning data” (Hatanaka [0034], [0058]). Wherein the learning data used by or input into the unsupervised machine learning is “only data in a state without failure, that is, when the robot 1 is operating normally, is accumulated as learning data” (Hatanaka [0010], [0034]-[0035], and [0058]). See also Hatanaka [0043]-[0045]: further describing the unsupervised machine learning.
“a notification executor configured to cause a display device to notify a user that the abnormality exists in the diagnostic target data and notify the user of the abnormal portion in the diagnostic target data when the determiner determines that the modified data contains no abnormality”: describing a diagnostic of the industrial machine, e.g., robot, that includes a diagnostic based on data of the industrial machine as to whether the industrial machine is normal or abnormal, wherein the diagnostic is displayed via a notification unit and display unit, which is understood that such display and notification are for users (Hatanaka [0047]-[0048] and [0055]). This is shown in Figs. 1 and 5B.
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the abnormality detection device in the cited reference Ohashi to include the unsupervised learning and notification and display in Hatanaka. Doing so would enable “a failure prediction system 100 including a robot 1 as an industrial machine, a robot control device 2, a learning data confirmation support device 3, a machine learning device 4, and a failure predicting device 5” (Hatanaka [0033]). Wherein such failure prediction system comprises “unsupervised machine learning” (Hatanaka [0034]) and display and notifications units (Hatanaka Fig. 1). 

While the cited references in combination teach the above limitations of claim 1, they do not explicitly teach: “when the determiner determines that the modified data contains no abnormality” on lines 14-15. Yamanishi teaches: an outlier detection unit comprising a filtering unit that detects that the remaining data after the abnormal data has been removed has no detectable abnormality (Yamanishi [0098]-[0099] and [0121]). Wherein the remaining data denotes modified data because it remains after the abnormal data has been removed (see previous citations).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the abnormality detection device with the unsupervised learning, notification, and display in the combined cited references to include the analysis of the modified data in Yamanishi. Doing so would enable “outlier determination rule generation device and an outlier detection device for conducting statistical outlier detection, unfairness detection and fraud detection, and an outlier determination rule generation method and an outlier detection method thereof” (Yamanishi [0002]). 

Regarding claim 3, the rejection of claim 1 is incorporated. Ohashi teaches:
The abnormal portion detecting device according to claim 1, wherein the modifier modifies the diagnostic target data by a masking process for excluding the modification target portion from targets of determination by the determiner ([0031], [0050]-[0051], and [0067]: describing that the remover modifies the detection target data by a technique comprising removing the data part, i.e. modification target portion, from the detection target data. Wherein the detection target data comprises a plurality of such detected target data as determined by the detector ([0042]). The data part being modified because it is associated with the abnormal data ([0029]-[0030] and as previously described above). The technique denotes a masking process since it involves the exclusion of the data part, which masks/covers up the abnormality in the detection target data.).

Regarding claim 7, Ohashi teaches:
A method of detecting an abnormal portion, the method comprising ([0020] and [0042]: describing abnormality detection method that can detect abnormal data in pieces/portions of data.): 
determining whether diagnostic target data contains any abnormality ([0027]-[0028]: describing determining whether the detection target data has any abnormalities.)…; 
determining a modification target portion in the diagnostic target data, when the diagnostic target data is determined to contain an abnormality ([0029]-[0030]: describing a determination of which data part in the detection target data will be modified because such data part is associated with the abnormal data. Wherein it has been determined that the detection target data contains an abnormality ([0022] and [0027]-[0028]). The data part denotes a modification target portion since it includes pieces/portions for modification ([0042] and [0050]). The determination process comprises analyzing learning target data which is associated with the abnormality detection ([0029]).); 
modifying the modification target portion in the diagnostic target data and generating modified data ([0029], [0031], [0051], and [0063]: describing a modification of the data part, e.g. by removing it, and a generation of new modified data.); 
…; 
detecting the modification target portion in the diagnostic target data as an abnormal portion in the diagnostic target data ([0028]-[0030] and [0050]-[0051]: describing that the remover determines that the data part is to be modified because it denotes abnormal data in the detection target data.), …; and ….

While the cited reference Ohashi teaches “determining whether diagnostic target data contains any abnormality” and the above limitations of claim 7, it does not explicitly teach: anomaly determination “based on a normal data model that is constructed through at least one of unsupervised learning that involves input of only normal data and supervised learning that involves input of the normal data and abnormal data” on lines 3-6 and “causing a display device to notify a user that the abnormality exists in the diagnostic target data and notify the user of the abnormal portion in the diagnostic target data when the determiner determines that the modified data contains no abnormality” on lines 15-17. Hatanaka teaches: 
anomaly determination “based on a normal data model that is constructed through at least one of unsupervised learning that involves input of only normal data and supervised learning that involves input of the normal data and abnormal data”: describing anomaly/failure determination using “a learning model (normal model) is created by performing unsupervised machine learning using learning data” (Hatanaka [0034], [0058]). Wherein the learning data used by or input into the unsupervised machine learning is “only data in a state without failure, that is, when the robot 1 is operating normally, is accumulated as learning data” (Hatanaka [0010], [0034]-[0035], and [0058]). See also Hatanaka [0043]-[0045]: further describing the unsupervised machine learning.  
“causing a display device to notify a user that the abnormality exists in the diagnostic target data and notify the user of the abnormal portion in the diagnostic target data when the determiner determines that the modified data contains no abnormality”: describing a diagnostic of the industrial machine, e.g., robot, that includes a diagnostic based on data of the industrial machine as to whether the industrial machine is normal or abnormal, wherein the diagnostic is displayed via a notification unit and display unit, which is understood that such display and notification are for users (Hatanaka [0047]-[0048] and [0055]). This is shown in Figs. 1 and 5B.
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the abnormality detection in the cited reference to include the unsupervised learning and notification and display in Hatanaka. Doing so would enable “a failure prediction system 100 including a robot 1 as an industrial machine, a robot control device 2, a learning data confirmation support device 3, a machine learning device 4, and a failure predicting device 5” (Hatanaka [0033]). Wherein such failure prediction system comprises “unsupervised machine learning” (Hatanaka [0034]) and display and notifications units (Hatanaka Fig. 1). 

While the cited references in combination teach the above limitations of claim 7, they do not explicitly teach: “determining whether the modified data contains any abnormality” on line 11 and “when the modified data is determined to contain no abnormality” on lines 13-14. Yamanishi teaches: 
“determining whether the modified data contains any abnormality”: describing that abnormal data which is detected at an ith iteration via an iterative abnormality detection process is excluded/taken out from the data set (Yaminishi [0099] and [0121]), resulting in a modified data set at that iteration. Wherein the process analyzes the modified data set at each iteration for a predetermined number of iterations to determine if any abnormalities are present by calculating outlier degrees, scores, and abnormality characterization rules (Yamanishi [0101]-[0106], [0108], and [0130]). 
 “when the modified data is determined to contain no abnormality”: describing an outlier detection unit comprising a filtering unit that detects that the remaining data after the abnormal data has been removed has no detectable abnormality (Yamanishi [0098]-[0099] and [0121]). Wherein the remaining data denotes modified data because it remains after the abnormal data has been removed (see previous citations).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the abnormality detection with the unsupervised learning and notification in the combined cited references to include the analysis of the modified data in Yamanishi. Doing so would enable “outlier determination rule generation device and an outlier detection device for conducting statistical outlier detection, unfairness detection and fraud detection, and an outlier determination rule generation method and an outlier detection method thereof” (Yamanishi [0002]). 

Regarding independent claim 8, claim 8 is substantially similar to independent claim 1 and therefore is rejected on similar grounds as claim 1. Claim 8 is a medium claim that corresponds to device claim 1. 
A mapping is shown below for the limitations of claim 8 that differ from claim 1. Ohashi teaches:
A non-transitory computer readable recording medium storing a program, the program causing a computer to function as ([0035]: describing computer storage medium for storing a program/software that is executable by a process/computer/hardware, wherein the computer storage medium can be used to implement the program/software for abnormality detection.): … 
…; and ….

While the cited reference Ohashi teaches the above limitations of claim 8, it does not explicitly teach: “causing a display device to notify a user that the abnormality exists in the diagnostic target data and notify the user of the abnormal portion in the diagnostic target data when the determiner determines that the modified data contains no abnormality” on lines 17-19. Hatanaka teaches: a diagnostic of the industrial machine, e.g., robot, that includes a diagnostic based on data of the industrial machine as to whether the industrial machine is normal or abnormal, wherein the diagnostic is displayed via a notification unit and display unit, which is understood that such display and notification are for users (Hatanaka [0047]-[0048] and [0055]). This is shown in Figs. 1 and 5B.
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the abnormality detection in the cited reference to include the notification and display in Hatanaka. Doing so would enable “a failure prediction system 100 including a robot 1 as an industrial machine, a robot control device 2, a learning data confirmation support device 3, a machine learning device 4, and a failure predicting device 5” (Hatanaka [0033]). Wherein such failure prediction system comprises “unsupervised machine learning” (Hatanaka [0034]) and display and notifications units (Hatanaka Fig. 1). 

Regarding claim 10, claim 10 is substantially similar to independent claim 1 and therefore is rejected on similar grounds as claim 1. Claim 10 is another abnormal portion device claim that corresponds to device claim 1. 
A mapping is shown below for the limitations of claim 10 that differ from claim 1. Ohashi teaches:
“an abnormality recorder configured to cause a log file to store an indication that the abnormality exists in the diagnostic target data ([0024]-[0028], [0036], and [0042]: describing an abnormality detection device that comprises storage, which includes various storage such as detection target data storage and abnormal data storage, to enable/cause storage of  abnormal data of the detection target data via operation log data.) and 
to store an indication of the abnormal portion in the diagnostic target data ([0025]-[0026], [0036], and [0042]: describing storage oft the abnormal data of the detection target data.) ….”

While the cited reference Ohashi teaches the above limitations of claim 10, it does not explicitly teach: “when the determiner determines that the modified data contains no abnormality”. Yamanishi teaches: an outlier detection unit comprising a filtering unit that detects that the remaining data after the abnormal data has been removed has no detectable abnormality (Yamanishi [0098]-[0099] and [0121]). Wherein the remaining data denotes modified data because it remains after the abnormal data has been removed (see previous citations).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the abnormality detection to include the analysis of the modified data in Yamanishi. Doing so would enable “outlier determination rule generation device and an outlier detection device for conducting statistical outlier detection, unfairness detection and fraud detection, and an outlier determination rule generation method and an outlier detection method thereof” (Yamanishi [0002]). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2020/0057939, hereinafter Ohashi), Hatanaka et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2020/0198128, hereinafter Hatanaka), and Yamanishi et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2003/0004902, hereinafter Yamanishi) in view of Andrews et. al., “Transfer Representation-Learning for Anomaly Detection” (hereinafter Andrews). 

Regarding claim 2, the rejection of claim 1 is incorporated. Ohashi teaches:
The abnormal portion detecting device according to claim 1, wherein the determiner determines, …, whether the received data contains any abnormality ([0027]-[0028]: describing a detector for determining whether the detection target data has any abnormalities. Wherein the detection target data is received from storage (Fig. 1).).
While the cited reference Ohashi teaches the above limitations of claim 2, it does not explicitly teach: “on basis of a pre-trained model constructed through learning of normal data” on lines 2-3. Andrews teaches: an anomaly detection system with a transfer-learning neural network (NN) model framework that comprises pre-trained model framework, wherein such system and model framework “are strictly constructed on normal data only” (Andrews Section 1). See also Andrews Sections 4.1 and 4.2: further describing the NN model framework and pre-training with normal data. 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the abnormality detection device in the cited reference to include the pre-trained model in Andrews. Doing so would enable “transfer representation-learning for anomaly detection using convolutional neural networks by: (i) transfer learning from pretrained networks, and (ii) transfer learning from an auxiliary task by defining sub-categories of the normal class” (Andrews Abstract).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2020/0057939, hereinafter Ohashi), Hatanaka et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2020/0198128, hereinafter Hatanaka), and Yamanishi et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2003/0004902, hereinafter Yamanishi) in view of Zhao et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2020/0287814, hereinafter Zhao). 

Regarding claim 4, the rejection of claim 1 is incorporated. The cited references in combination do not explicitly teach: “wherein the modifier modifies the diagnostic target data by replacing the modification target portion with normal data.” Zhao teaches: that the processing module (i.e. modifier) can implement a replacement process to modify the collected data (i.e. diagnostic target data) by replacing corrupted or missing values (i.e. modified target portion) of the collected data with the correct values (i.e. normal values) (Zhao ]0062] and [0108]-[0109]). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the abnormality detection device with the unsupervised learning, notification, display, and analysis of the modified data in the combined cited references to include the replacement process in Zhao. Doing so would enable “a training method and a training apparatus for a service quality assessment model. The method includes: collecting machine performance data, network characteristics data, and quality monitoring data of service nodes according to a fixed cycle; determining an eigenvalue based on the machine performance data and the network characteristics data; determining target quality data based on the quality monitoring data; using the eigenvalue and the target quality data to establish a training dataset; and using the training dataset to construct the service quality assessment model.” (Zhao Abstract).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2020/0057939, hereinafter Ohashi), Hatanaka et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2020/0198128, hereinafter Hatanaka), Yamanishi et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2003/0004902, hereinafter Yamanishi), and Zhao et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2020/0287814, hereinafter Zhao) in view of Andrews et. al., “Transfer Representation-Learning for Anomaly Detection” (hereinafter Andrews). 

Regarding claim 5, the rejection of claim 4 is incorporated. Ohashi teaches: 
The abnormal portion detecting device according to claim 4, … including data configured by removing a portion corresponding to the modification target portion from the normal data ([0027]-[0029] and [0051]: describing a data configuration wherein the abnormal data is deleted/extracted from the target data that comprises normal data.), and data on the portion corresponding to the modification target portion in the normal data ([0029]-[0031], [0042], and [0050]: describing data pieces corresponding to the abnormal data, i.e. modification target portion, in the target data that comprises normal data.).

While the cited reference Ohashi teaches the above limitations of claim 5, it does not explicitly teach: “wherein the modifier replaces the modification target portion with normal data” on lines 2-3. Zhao further teaches: the processing module (i.e. modifier) can implement a replacement process to modify the collected data (i.e. diagnostic target data) by replacing corrupted or missing values (i.e. modified target portion) of the collected data with the correct values (i.e. normal values) (Zhao ]0062] and [0108]-[0109]).  
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the abnormality detection device in the cited reference to include the replacement process in Zhao. Doing so would enable “a training method and a training apparatus for a service quality assessment model. The method includes: collecting machine performance data, network characteristics data, and quality monitoring data of service nodes according to a fixed cycle; determining an eigenvalue based on the machine performance data and the network characteristics data; determining target quality data based on the quality monitoring data; using the eigenvalue and the target quality data to establish a training dataset; and using the training dataset to construct the service quality assessment model.” (Zhao Abstract).

While the cited references in combination teach the above limitations of claim 5, they do not explicitly teach: “on basis of a pre-trained model constructed through learning of a data pair, the data pair” on line 3. Andrews teaches: an anomaly detection system with a transfer-learning neural network (NN) model framework that comprises pre-trained model framework, wherein such system and model framework are constructed from data samples, i.e. sample pairs (Andrews Sections 1, 4.1, and 4.2). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the abnormality detection device with the replacement process in the combined cited references to include the pre-trained model in Andrews. Doing so would enable “transfer representation-learning for anomaly detection using convolutional neural networks by: (i) transfer learning from pretrained networks, and (ii) transfer learning from an auxiliary task by defining sub-categories of the normal class” (Andrews Abstract).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2020/0057939, hereinafter Ohashi), Hatanaka et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2020/0198128, hereinafter Hatanaka), and Yamanishi et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2003/0004902, hereinafter Yamanishi) in view of Hiruta et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2017/0261403, hereinafter Hiruta) and Rodriguez et. al. “Sensitivity Analysis of k-Fold Cross Validation in Prediction Error Estimation”. 

Regarding claim 6, the rejection of claim 1 is incorporated. The cited references in combination do not explicitly teach: “a sensitivity adjuster to adjust a sensitivity of determination of an abnormality by the determiner, wherein the sensitivity adjuster adjusts a sensitivity during determination in the modified data to be lower than a sensitivity during determination in the diagnostic target data.” Hiruta teaches:
“a sensitivity adjuster to adjust a sensitivity of determination of an abnormality by the determiner (Hiruta [0046], [0053]-[0054], and [0074]: describing that an abnormality detection apparatus comprises a parameter setting unit that can adjust/set the sensitivity of the abnormality threshold from values of 1 to 5. The abnormality being determined by the abnormality detection apparatus (Hiruta [0029], [0033], and [0046]). This is shown in Fig. 2.),
wherein the sensitivity adjuster (Hiruta [0029] and [0053]: describing the parameter setting unit.) ….”
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the abnormality detection device with the unsupervised learning, notification, display, and analysis of the modified data in the combined cited references to include the sensitivity adjustment in abnormality detection in Hiruta. Doing so would enable “an abnormality detection procedure development apparatus and an abnormality detection procedure development method that support development of an abnormality detection procedure for a mechanical apparatus” (Hiruta [0001]). Wherein the method described “can reduce working hours that it takes for development and is capable of developing an abnormality detection procedure that has a high detection performance” (Hiruta [0010]). 

While the cited reference Hiruta teaches the above limitations of claim 6, it does not explicitly teach: “adjusts a sensitivity during determination in the modified data to be lower than a sensitivity during determination in the diagnostic target data”. Rodriguez teaches: that a determination of sensitivity of partitioned data is lower than a determination of sensitivity of training data (Rodriguez Sections 4.4.1 and 5). See also Rodriguez Section 3: further describing the sensitivity computations for the partitioned data and the training data. Wherein the partitioned data denotes modified data because it is obtained by random partitioning of the training data, i.e. modification of the training data, and the training data denotes target diagnostic data because it is the data being targeted for diagnosis/analysis in relation to a test process (Rodriguez Section 2.2 and 4.3). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the sensitivity adjustment in the cited reference to include the lower sensitivity in Rodriguez. Doing so would enable the use of statistical k-techniques such “analyz[ing] the statistical properties, bias and variance, of the k-fold cross-validation classification error estimator (k-cv). Our main contribution is a novel theoretical decomposition of the variance of the k-cv considering its sources of variance: sensitivity to changes in the training set and sensitivity to changes in the folds. The paper also compares the bias and variance of the estimator for different values of k.” (Rodriguez Abstract). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2020/0057939, hereinafter Ohashi), Hatanaka et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2020/0198128, hereinafter Hatanaka), and Yamanishi et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2003/0004902, hereinafter Yamanishi) in view of Krompaß et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2020/0356070, hereinafter Krompaß). 

Regarding claim 9, the cited references in combination teaches:
An abnormal portion detecting system comprising: the abnormal portion detecting device according to claim 1 (the rejection of claim 1 is incorporated. See the rejection of claim 1 for further details.); ….

While the cited references in combination teach the above limitations of claim 9, they do not explicitly teach: “a machine tool installed in a production site; and a sensor provided to the machine tool, the sensor configured to generate the diagnostic target data based on an operation of the machine tool.” Krompaß teaches:
“a machine tool installed in a production site (Krompaß [0029]: describing manufacturing machines operating at a production facility. Wherein the manufacturing machines “comprise [of] one or several machine tools” (Krompaß [0031]).); and 
a sensor provided to the machine tool, the sensor configured to generate the diagnostic target data based on an operation of the machine tool (Krompaß [0027] and [0030]-[0031]: describing sensors attached to the manufacturing machines for monitoring the machines and their operation via target signal data (i.e., diagnostic target data) as part of monitoring the production process. That is, “the target data signal of a target work piece processed by the production machine M in the production process can comprise measurement data generated by sensors of the production machine[s]” Krompaß [0030].).”
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the abnormality detection device with the unsupervised learning, notification, display, and analysis of the modified data in the combined cited references to include the machine tool and sensors in Krompaß. Doing so would enable “a method and system for detection of anomalous work pieces that includes computing at least one deviation data signal for a target data signal of a target work piece” (Krompaß Abstract).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Lu et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2020/0231466).
Shackleton et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2006/0265745).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762. The examiner can normally be reached M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.H./Examiner, Art Unit 2128   
  
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128